8434Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,789,720. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘720 claim 1 anticipates claim 1 of this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallack (US 2018/0374239).
	For claim 1, Wallack discloses a system, comprising: 
	a plurality of sensors comprising at least a first sensor and a second sensor, each sensor configured to generate an image of at least a portion of a space ([0052] FIG. 1 details a vision system arrangement 100 that includes a plurality of (3D) displacement sensors 110, 112, 114 and 116.); and 
	a tracking subsystem communicatively coupled to the plurality of sensors, the tracking subsystem configured to ([0056] Motion My of the conveyor/stage 130 can be tracked by a motion encoder within the conveyor/stage (or by another motion sensing device, including a visual motion sensor that tracks movement of features (e.g. tick marks on the conveyor/stage) through the FOV of one or more sensors.): 
	receive a first image feed from the first sensor, the first image feed comprising frames of images generated by the first sensor, wherein the first sensor has a first field-of-view within the space ([0061] the overlap region OR of each plane LP (e.g. sensor 110) is wide enough to cross the optical axis OA of an adjacent sensor (e.g. sensor 112).); 
	receive a second image feed from the second sensor, the second image feed comprising second frames of images generated by the second sensor, wherein the second sensor has a second field-of-view 
	at a first time stamp: detect, in a first frame from the first image feed, a first contour associated with a first object ([0132]: e.g. The rendering routine can take as input 3D point data, 3D faceted data, 3D (range) images (which characterize the Z height at each (i,j) pixel location); 
	determine, based on pixel coordinates of the first contour, a first pixel position of the first object ([0132]: e.g. transform into physical coordinates);  
	detect, in a second frame from the second image feed, a second contour associated with a second object, wherein the second object may or may not be the first object ([0068]: With reference to FIG. 8, two separate scans 810 and 820 are shown, each performed by the calibration procedure (step 630));  
	determine, based on pixel coordinates of the second contour, a second pixel position of the second object ([0068]: Then, in the second scan 820, each displacement sensor 110, 112, 114 images a respective calibration subobject 840, 842, 844, and uses the registered features from the first scan to perform a calibration. [0052]: e.g. As described above, any image acquisition device that acquires a range image (including a height dimension for a given image pixel--thereby providing (e.g.) x, y and z--axis values for the pixels that image the object) can be employed as the 3D sensor herein.); 
	determine, based on the first pixel position, a first physical position of the first object from the first contour ([0068]: e.g. stitching together of each sensor's coordinate space into a common coordinate space.); 
	determine, based on the second pixel position, a second physical position of the second object ([0052] providing (e.g.) x, y and z--axis values for the pixels that image the object); 
	in response to determining that the first and second physical positions are within a threshold distance of each other ([0062] account for overlap between the images by blending overlap regions between images using (e.g.) techniques known to those of skill), determine the first physical position of the first object and the second physical position of the second object correspond to positions of the same object, such that the first object and the second object are the same object ([0062] Each sensor 110, 112, 
	in response to determining that the first and second physical positions are not within the threshold distance of each other, determine the first physical position of the first object and the second physical position of the second object correspond to positions of different objects, such that the first object and the second object are different objects ([0062]: object(s) 510, 512, 514 and 516 within its FOV in its local coordinate space. That is, multiple objects are stitched together to form one object in a larger FOV image, while other objects are kept separate distinguish between multiple and single objects, by blending overlap regions between images using (e.g.) techniques known to those of skill.) 
	For claim 2, Wallack discloses the tracking subsystem further configured to: in response to determining that the first and second physical positions are within the threshold distance of each other, determine, based on the first physical position and the second physical position, a global position of the same object in the space ([0062] The calibration procedure generates a transform 530, 532, 534 that respectively transforms the coordinate space of each image 520, 522, 524 into a common coordinate space.).
	For claim 3, Wallack discloses the system of Claim 2, wherein the tracking subsystem is further configured to: determine, based on the global position of the same object in the space, a probability-weighted estimate of a subsequent global position of the same object at a subsequent time; and determine, at the subsequent time, that pixel positions are not available from the first image feed of the first sensor and the second image feed of the second sensor; and in response to determining that the pixel positions are not available at the subsequent time, assign the probability-weighted estimate of the subsequent global position as the global position of the same object at the subsequent time.

	For claim 5, Wallack discloses the system of Claim 1, the tracking subsystem configured to, at a second time stamp: fail to detect, in a third frame from the first image feed, a third contour associated with the first object; in response to failing to detect the third contour, generate an estimated pixel position for the third contour using a first particle filter tracker; detect, in a fourth frame from the second image feed, a fourth contour associated with the second object;  determine a third pixel position of the second object from the fourth contour; and determine, based on the estimated pixel position and the third pixel position, a second global position for the same object in the space ([0072]: The feature detection process estimates the portions of the 3D (range) image that correspond to each face of the measured frusta. Based on each face's expected region in the range image, the feature detection process counts the number of range image pels which were actually used to estimate the plane of that face. The feature detection process then computes the proportion of range image pels used to measure each face, which is equal to the number of range image pels used to estimate a plane divided by the number of range image pels in the region corresponding to that face. That proportion of the expected measurement regions which are used to estimate each plane of the frustum is compared to a proportion tolerance so that only almost completely measured features are used for the calibration computation.).
	For claim 6, Wallack discloses the system of Claim 5, the tracking subsystem further configured to, at a third time stamp within the period of time: determine a standard deviation associated with the estimated pixel position generated by the first particle filter tracker; and in response to determining the standard deviation is greater than a threshold value, determine the second global position for the first object in the space based on the third pixel position ([0128] Illustratively, the system and method employs 
	For claim 7, Wallack discloses the system of Claim 1, the tracking subsystem comprising: 
	a first sensor client configured to, over a period of time: track, based on the first feed, the first pixel position of the first object using a first particle filter tracker, the first particle filter tracker configured to generate probability-weighted estimates of subsequent first pixel positions during the period of time ([0056] Motion My of the conveyor/stage 130 can be tracked by a motion encoder within the conveyor/stage (or by another motion sensing device, including a visual motion sensor that tracks movement of features (e.g. tick marks on the conveyor/stage) through the FOV of one or more sensors. The encoder signal (motion data) 158 as well as image data (dashed links 168) acquired by the sensors 110, 112, 114, 116, are provided to a vision process(or) 170.);  
	a second sensor client configured to, over the period of time: track, based on the second feed, the second pixel position of the second object using a second particle filter tracker, the second particle filter tracker configured to generate probability-weighted estimates of subsequent second pixel positions during the period of time ([0056] Motion My of the conveyor/stage 130 can be tracked by a motion encoder within the conveyor/stage (or by another motion sensing device, including a visual motion sensor that tracks movement of features (e.g. tick marks on the conveyor/stage) through the FOV of one or more sensors. The encoder signal (motion data) 158 as well as image data (dashed links 168) acquired by the sensors 110, 112, 114, 116, are provided to a vision process(or) 170.); ; and 
	a master ([0056]: processor 170) configured to, over the period of time: receive the tracked first and second pixel positions ([0056]: The encoder signal (motion data) 158 as well as image data (dashed links 168) acquired by the sensors 110, 112, 114, 116, are provided to a vision process(or) 170.); and 

	For claim 8, Wallack discloses  wherein the first filed-of-view overlaps with the second field-of view by 10% to 30% (Fig. 4: e.g. overlapping regions OR).
	For claims 9-20 Wallack discloses the claimed limitations as discussed for corresponding limitations in claims 1-8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gausebeck; David Alan et al.	US 20190026956 A1	EMPLOYING THREE-DIMENSIONAL (3D) DATA PREDICTED FROM TWO-DIMENSIONAL (2D) IMAGES USING NEURAL NETWORKS FOR 3D MODELING APPLICATIONS AND OTHER APPLICATIONS ([0141]).
Ozdemir; Hasan Timucin et al.	US 20090276705 A1	SYSTEM ARCHITECTURE AND PROCESS FOR ASSESSING MULTI-PERSPECTIVE MULTI-CONTEXT ABNORMAL BEHAVIOR ([0054]).
Nord; Claire et al.	US 20210034865 A1	Multi-Model Detection of Objects ([0058], [0090], [0138]).
Sriram; Parthasarathy et al.	US 20190294889 A1	SMART AREA MONITORING WITH ARTIFICIAL INTELLIGENCE ([0042-43]).
Rowell; Adam et al.	US 20190158813 A1	Real Time Re-Calibration of Stereo Cameras ([0183]).
BUIBAS; Marius et al.	US 20200019921 A1	SMART SHELF SYSTEM THAT INTEGRATES IMAGES AND QUANTITY SENSORS ([0240]).
Darvish; Parisa	US 20190354770 A1	Transaction Monitoring ([0108-09]).
Kim; Yookyung et al.	US 20170201723 A1	METHOD OF PROVIDING OBJECT IMAGE BASED ON OBJECT TRACKING ([0043], [0045], [0056], [0069]).
Kim, Hyunwoo	US 20050216274 A1	Object tracking method and apparatus using stereo images ([0028], [0029], [0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485